DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 11-17, 19, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 20020146656 A1) in view of Namiki (JP 08041487 A)
Regarding claim 1, Thigpen discloses a remote controllable auto-ignition candle (abstract), comprising: 
a wick portion including at least two wicks (17, 19; Fig. 2), and two or more electrodes (14a, 14b) electrically connected to lower ends of the respective wicks, wherein a discharge is generated between the wicks by the electrodes; 
a first communication unit (photodetector 32, Fig. 2) communicating with a user terminal (34, Fig. 1) in a wired or wireless manner; 
a control unit (Fig. 3) controlling an ignition state of the wick portion according to a control signal received through the first communication unit (para. 37); and 
an ignition means (examined to be a voltage generating circuit, see Figs 4A-C) applying a discharge voltage to the different electrodes electrically connected to the lower ends of the respective wicks according to a control of the control unit, 
wherein the wick portion includes at least two wicks (17, 19) spaced apart from each other and electrodes (14a, 14b) positioned at lower ends of the at least two wicks and electrically connected to the respective wicks, and 
if the number of wicks is an even number, the wicks (17, 19) connected to electrodes having different polarities are positioned to face each other while being adjacent to each other (Fig. 1) such that the ignition means applies a voltage to generate a discharge (i.e., spark) to the electrode. 
 
Thigpen fails to disclose:
wherein the at least two wicks is made of a conductive material including a conductive carbon material, a conductive polymer, or a mixture thereof, and a combustible non-conductive member coupled to the conductive member are coupled to each other, wherein a discharge is generated between the wicks such that the wicks are directly ignited and combusted without a separate fuel or igniter, and the combustible non-conductive member has a length equal to or shorter than a length of the conductive member

Namiki teaches an electrically ignited candle, comprising:
a wick portion including at least two wicks (wires 5 at the igniter 1, Fig. 1) in which a conductive member made of a conductive material including a conductive carbon material (the tips of the wires 5 at the ignition end 1 are coated with a carbon material, see abstract), and a combustible non-conductive member (red phosphorous) coupled to the conductive member are coupled to each other (the carbon material and red phosphorous are mixed with an adhesive to form a solid at the igniter 1, see abstract), and two or more electrodes (6) electrically connected to lower ends of the respective wicks (lower ends of the wires at the igniter 1), wherein a discharge is generated between the wicks such that the wicks are directly ignited and combusted without a separate fuel or igniter (the igniter 1 comprises two wires 5 separated by a carbon–red phosphorous mixture; see English translation, the paragraph starting with, “As a high conductivity igniter, one of the following…”), and the combustible non-conductive member has length (length is defined to mean “the longest extent of anything as measured from end to end”, see Dictionary.com) equal to the length of the conductive member [The carbon material has an extent or length defined by the length of the igniter 1.  Likewise, the red phosphorous has an extent defined by the length of the igniter 1.  Therefore, the materials have equal lengths].
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen wherein the at least two wicks is made of a conductive material including a conductive carbon material, and a combustible non-conductive member coupled to the conductive member are coupled to each other, wherein a discharge is generated between the wicks such that the wicks are directly ignited and combusted without a separate fuel or igniter, and the combustible non-conductive member has a length equal to or shorter than a length of the conductive member.  With the modification, a conductive carbon and a combustible non-conductive would be placed between the wicks (Thigpen; 17, 19).  The motivation to combine is so that the candle can provide an entertaining show-like display (see “Background of the Invention” in the English translation of Namiki).

Regarding claim 4, Thigpen discloses wherein the ignition means generates at least one of an arc discharge, a spark discharge, a corona discharge, and a glow discharge (see Abstract). 
Regarding claim 11, Thigpen discloses control system of a remote controllable auto-ignition candle, comprising: at least one auto-ignition candle of claim 1; and the terminal (34, Fig. 1) controlling the auto-ignition candle in a wired or wireless manner. 
Regarding claim 12, Thigpen discloses wherein the terminal includes: a second communication unit (laser/illumination portion of the remote control device, see para. 31) transmitting the control information received from the input unit to the auto-ignition candle EXCEPT an input unit receiving control information for an ignition control of the auto-ignition candle from a user.
The Examiner is taking Official Notice that it is well known and common knowledge that a remote control laser/illumination source such as the one disclosed in para. 31 of Thigpen has buttons and electronics for receiving control information from a user for turning the laser on (Note: the Applicant has not traversed the Official Notice; therefore, the Official Notice is taken to be admitted prior art).
Regarding claim 13, Thigpen discloses wherein the control information is at least one of an ignition on/off control of the auto-ignition candle (see para. 31), a brightness control (a plurality of candles can be selectively ignited, see para. 42), an ignition time control (“predetermined sequence”, see para. 42), an ignition pattern control of the wick portion, and a selection control of the auto-ignition candle 
Regarding claim 14, Thigpen discloses wherein if the auto-ignition candle receives the control information regarding the ignition-on control from the terminal, the control unit of the auto-ignition candle controls the ignition means to control the ignition of the wick (para. 31). 
Regarding claim 15, Thigpen discloses wherein the wick portion includes at least three wicks spaced apart from each other (a plurality of candles can be linked together, each candle having at least one wick; see para. 42), and if (i.e., optional to the claim) the auto-ignition candle receives the control information regarding the brightness control (number of candles that are ON or OFF controls the brightness) from the terminal (“Circuit synchronization can be formed…”, see para. 42), the control unit of the auto-ignition candle controls the ignition means to control the number of wicks to be ignited. 
Regarding claim 16, Thigpen discloses wherein the wick portion includes at least three wicks spaced apart from each other (a plurality of candles can be linked together, each candle having at least one wick; see para. 42), and if (i.e., optional to the claim ) the auto-ignition candle receives the control information regarding the ignition pattern control of the wick portion from the terminal, the control unit of the auto-ignition candle controls the ignition means to control the ignition pattern of the wick of the wick portion to be ignited (“Circuit synchronization can be formed…”, see para. 42). 
Regarding claim 17, Thigpen discloses wherein the number of auto-ignition candles controlled by the terminal in a wired or wireless manner is plural (para. 42), and if (i.e., optional of the claim) at least one of the plurality of auto-ignition candles receives the control information regarding the selection control of the auto-ignition candle from the terminal, the at least one auto-ignition candle receiving the control information regarding the selection control of the auto-ignition candle controls the ignition means to perform the ignition-on or off control, the brightness control, the ignition time control, and the ignition pattern control of the wick portion (para. 42). 
Regarding claim 19, Thigpen fails to disclose wherein the control information is received by executing a control program of the auto-ignition candle previously installed in the terminal.  However, the Examiner is taking Official Notice that it is well-known and common knowledge that control devices such as remote control devices run off of executable programs (e.g., microcontrollers running a program) (Applicant has not traversed the Official Notice; therefore the Official Notice is taken to be admitted prior art).  Moreover, it would have been obvious where the devices are programmable since programmable devices are easy to use, modify, and assemble compared to analog circuits. 
Regarding claim 23, Thigpen discloses wherein the auto-ignition candle further includes a fire extinguishing means for extinguishing the ignited wick (para. 42). 
Regarding claim 24, Thigpen discloses wherein if (i.e., optional to the claim) the auto-ignition candle receives the control information regarding the ignition-off control from the terminal, the control unit of the auto-ignition candle controls the fire extinguishing means to control the fire extinguishing of the wick (para. 42). 
Regarding claim 25, Thigpen discloses wherein the control unit of the auto-ignition candle controls the ignition means and the fire extinguishing means to control the ignition time of the wick when the auto-ignition candle receives the control information regarding the ignition time control from the terminal (see para. 42).  
Regarding claim 26, Thigpen discloses wherein the terminal communicates with the auto-ignition candle through an illumination source EXCEPT one of at least any one of Wi-Fi, Bluetooth, infrared communication, ZigBee, Z-wave, contactless local area communication, mobile network, low power wide area (LPWA), and a local area network (LAN).  However, the Examiner is taking Official Notice that remote control devices such as TV remote controls use an infrared illumination source for controlling a device (e.g., TV) (Applicant has not traversed the Official Notice and therefore the Official Notice is taken to be admitted prior art) (see also Huang, US 20130317651, as further support showing the prevalence of WiFi and other wireless remote control devices).  
Regarding claim 27, Thigpen discloses wherein the control unit of the auto-ignition candle controls the ignition means in the moment that the first communication unit communicates with the terminal to start a connection to ignite the wick (see para. 42) and the control unit controls the fire extinguishing means in the moment that the connection with the terminal is released to extinguish the wick (a press of the remote sends a signal to the candle to extinguish the flame and once the remote is pressed and released, there is no connection between the remote and the candle device, see para. 42). 
Claims 8-10, 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 20020146656 A1) in view of Namiki (JP 08041487 A), as applied to claim 1, and further in view of Huang (US 20130317651 A1).
Regarding claim 8, Thigpen fails to disclose a sensor unit detecting temperature or light of the wick portion or detecting a gas concentration around the candle.  However, Huang teaches a remote control device comprising a sensor unit detecting temperature or detecting a gas concentration (paras. 17, 29, 32, 35).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen to further comprise a sensor unit detecting temperature or light of the wick portion or detecting a gas concentration around the candle.  The modification provides a safety feature for the candle.  
Claim 9 is rejected because the sensor unit detecting temperature or light that is recited in claim 9 is optional in claim 8, and because Huang teaches the sensor for detecting a gas concentration of claim 8.  
Claim 10 is rejected because the sensor unit detecting a gas concentration that is recited in claim 10 is optional in claim 8, and because Huang teaches the sensor for detecting a temperature of claim 8.  Nevertheless, Huang does teach wherein a control unit notifies a warning message to the terminal or issues an alarm thereto (para. 32) if it is determined that the gas concentration detected by the sensor unit is equal to or higher than a predetermined value (sensor 17 detects a gas leakage, see para. 32, which means it can sense a gas concentration exceeding a certain predetermined value, e.g., above zero). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen to further comprise wherein the control unit notifies a warning message to the terminal or issues an alarm thereto if it is determined that the gas concentration detected by the sensor unit is equal to or higher than a predetermined value.  The modification provides a safety feature for the candle.  
Regarding claim 18, Thigpen fails to disclose wherein the input unit uses an interactive interface previously stored in the terminal to derive control information for the ignition control of the auto-ignition candle based on characters received from the user.  
However, Huang teaches wherein the input unit (electronics in the remote device 40) uses an interactive interface (specific keys) previously stored in the terminal to derive control information (information associated with the “specific keys”) for the ignition control of the auto-ignition based on characters received from the user (see paras. 30, 33).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen wherein the input unit uses an interactive interface previously stored in the terminal to derive control information for the ignition control of the auto-ignition candle based on characters received from the user.  The modification provides for increased convenience for the user since the user can be in another room or outside the home when operating the candle.  
Regarding claim 21, Thigpen fails to disclose wherein the input unit further receives status request information for monitoring the ignition state of the auto-ignition candle from the user. 
However, Huang teaches wherein the input unit further receives status request information for monitoring the state of the system from the user (user may obtain status of the appliance anytime and anywhere, see para. 42; see also para. 41). It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen wherein the input unit further receives status request information for monitoring the ignition state of the auto-ignition candle from the user.  The modification provides for increased convenience for the user since the user can be in another room or outside the home when operating or monitoring the candle.  
Regarding claim 22, modified Thigpen discloses wherein if (i.e., optional to the claim) the status request information is received, the auto-ignition candle transmits the status information regarding the ignition state of the wick to the terminal (user may request status of the candle anytime by using the remote, see paras. 41, 42 of Huang). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 20020146656 A1) in view of Namiki (JP 08041487 A), as applied to claim 1, and further in view of Altamura (US 20150102731 A1).
Regarding claim 20, Thigpen discloses a control program that can selectively control a plurality of candles (para. 42) but fails to disclose wherein the control program displays and provides the form in which the wicks of each wick portion of the at least one auto-ignition candle are disposed, and the ignition pattern control of the wick portion is performed by selecting a position of the wick to be ignited in the form. 
However, Altamura teaches wherein the control program displays and provides the form in which the candles are disposed (paras. 34, 86), and the lighting pattern is performed by selecting a position of the candle (para. 34).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen wherein the control program displays and provides the form in which the wicks of each wick portion of the at least one auto-ignition candle are disposed, and the ignition pattern control of the wick portion is performed by selecting a position of the wick to be ignited in the form.  The modification allows the user to control a plurality of candles so that a pleasant display can be formed.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.  
Applicant asserts:
Here, Thigpen already possesses the remote-controlled ignition function by an electrically activated wick (see abstract, Thigpen). A user is able to remotely ignite not only a single oil lamp, but also a plurality of liquid oil candles using a common laser pointer source. This ignition is easily performed by simply scanning the transmitted beam in the direction of the receiver disposed in the base, and the wick at the gap is ignited (see paragraph [0041]). Namiki also discloses the same functional product: a candle used to ignite a candle remotely by electrical connection (see Summary of the Invention). Therefore, there is no reason to adopt the igniter of Namiki to modify Thigpen.

Examiner’s response:
Namiki is not used to teach the technique of remotely igniting a candle.  Namiki is used to teach the entertaining light display from the combustion of the carbon black and the red phosphorous.

Applicant asserts:
Furthermore, the Office provides the motivation of "an entertaining show-like display" of Namiki. This rationale is also unreasonable because Thigpen already possess the same effect as a remote-controlled lamp. In Thigpen, the wick comes in the form of a pair of electrodes that are electrically activated via a remote laser. Sparks can be generated remotely across a combustible fluid filled in the gap. Moreover, the lamp has a base with a crystal housing and audio circuit that enables the transmittance and sound of a pre-recorded message (see para [0017], Thigpen). These features set them apart from conventional candle wicks, providing the effect of entertaining show-like display.



Examiner’s response:
Thigpen’s candle does not provide an entertaining firework-like display.  Namiki teaches a candle that can produce a firework-like display.  A person skilled in the art would have been motivated to incorporate a firework-like display into the candle of Thigpen because people enjoy fireworks.  

Applicant asserts:
Second, Namiki's igniter is inferior to that of Thigpen because it is disposable (a single- time use). Once the combustible red phosphorus component is completely extinguished in the ignition, the igniter cannot be used again. By contrast, Thigpen's ignition component can be continuously supplied from the reservoir (12), so that the ignition can be performed repeatedly.

Examiner’s response:
Thigpen is not modified to have a disposable igniter.  Thigpen’s candle is modified to have a conductive carbon and a combustible non-conductive member placed between the wicks.  Once the conductive carbon and combustible non-conductive member mixture has been spent, the user can replace it with a new mixture. 

Applicant asserts:
Third, it was well known in the art at the time of filing the present application that the combustion of red phosphorus powder of Namiki is harmful to both the environment and human health. When red phosphorus power is combusted, it forms a mixture of phosphorous acids. When these acids are exposed to water vapor in air, they in turn form polyphosphoric acids, which cause toxic injuries (see https://www.medscape.com/answers/771194-165401/what-is-the- pathophysiology-of-smoke-inhalation-caused-by-red-phosphorus and/or https://www.sciencedirect.com/topics/engineering/red-phosphorus). This harmful effect of red phosphorus powder further supports that one of ordinary skill in the art would not have motivated to add this harmful substance to the wicks of Thigpen.



Examiner’s response:
The Examiner cannot access the webpage because it requires registration.  Nevertheless, even if red phosphorous can be harmful in excessive amounts, the user can simply ignite the candle outdoor in the open atmosphere.  

Applicant asserts:
Fourth, there is a safety issue when Thigpen is replaced with the igniter of Namiki. In Namiki, the lead (5) of the fuse core (2) (corresponding to the claimed wick), is loosely twisted into two fuse cores (see [Means for Solving the Problems] and [Example]). The fuse is an electrical connection component for blocking current. When the flowing current exceeds a  certain value, the fuse metal is melted by the heat generated by the current. Therefore, the Namiki's core is "metal core" made of a fuse core and produces heat when candle is turned on. Consequently, the candle fuel surrounding the wick (lead) would melt in all areas of the wick (lead). In other words, if the wick of Namiki replaces the wick of Thigpen, the candle per se is in an unsafe state because oil applies heat in all areas of the metal electrode. Therefore, due to the safety issue, one of ordinary skill in the art would not modify Thigpen with Namiki's igniter.

Examiner’s response:
The modification does not replace the igniter of Thigpen with the igniter of Namiki.

Applicant asserts:
Nevertheless, the Office alleges, "...the combustible non-conductive member has length equal to the length of the conductive member [The carbon material has an extent or length defined by the length of the igniter 1. Likewise, the red phosphorous has an extent or length defined by the length of the igniter 1. Therefore, each material has a lengthwise dimension that can be measured, which means their lengths can be compared with each other]." The Office's rationale is improper. The Office erred by confusing a feature of a system with a feature of each component of the system. By analogy, considering a hypothetical container filled with some number of blue marbles and some number of red marbles, the Office's logic is analogous to state that the blue marbles and the red marbles have the same length because they are defined by the length of the container. A length of a marble is the length of each marble. A length of blue marbles in the aggregate may or may not be defined depending on how the marbles are organized. It is simply groundless to assert that "the carbon material has an extent or length defined by the length of the igniter 1. Likewise, the red phosphorous has an extent or length defined by the length of the igniter".

Examiner’s response:
The Examiner is not identifying the lengths of the carbon material and the red phosphorus by the length of a single carbon particle or by the length of a single phosphorous particle.  The carbon material and the red phosphorous are not like individual marbles that are free to move within a container.  The carbon material and red phosphorous are mixed together with an adhesive to form a solid having a defined length.  The length (“the longest extent of anything as measured from end to end”, see Dictionary.com) of the carbon material is from one end of the igniter 1 to the other end of the igniter 1.  Likewise, the extent of the red phosphorus is from one end of the igniter 1 to the other end of the igniter 1.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762